Exhibit 10.1






EMBRAER 170



PURCHASE AGREEMENT DCT-021/03

between

EMBRAER - EMPRESA BRASILEIRA

DE AERONÁUTICA S.A.

and

US AIRWAYS GROUP, INC.

 

 

[***] Represents material which has been redacted and filed separately with the
United States Securities and Exchange Commission pursuant to a request for
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

Page 1 of 29

INDEX

ARTICLE                                                                           PAGE

1.
DEFINITIONS                                                                                   4

2.
SUBJECT                                                                                         8

3.
PRICE                                                                                               8

4.
PAYMENT                                                                                        9

5.
DELIVERY                                                                                     10

6.
CERTIFICATION                                                                           11

7. ACCEPTANCE AND TRANSFER OF OWNERSHIP             11

8. STORAGE
CHARGE                                                                   14

9. DELAYS IN
DELIVERY                                                                14

10. INSPECTION AND QUALITY CONTROL                                  16

11.
CHANGES                                                                                    17

12.
WARRANTY                                                                                  19

13. PRODUCT SUPPORT PACKAGE                                            19

14.
ASSIGNMENT                                                                              19

15. RESTRICTIONS AND PATENT INDEMNITY                            20

16. MARKETING PROMOTIONAL RIGHTS                                    21

17.
TAXES                                                                                           21

18. APPLICABLE
LAW                                                                     22

19.
JURISDICTION                                                                             22

20.
TERMINATION                                                                             22

21. PURCHASE OF OPTION/RECONFIRMABLE AIRCRAFT   23

22.
INDEMNITY                                                                                  25

23.
NOTICES                                                                                     26

24.
CONFIDENTIALITY                                                                     27

25.
SEVERABILITY                                                                           27

26.
NON-WAIVER                                                                             27

27. INTEGRATED AGREEMENT                                                   28

28. NEGOTIATED AGREEMENT                                                   28

29.
COUNTERPARTS                                                                      28

30. ENTIRE
AGREEMENT                                                              28

 Page 2 of 29

 

ATTACHMENTS

"A-1" EMB-145 AIRCRAFT SPECIFIC CONFIGURATION, FINISHING AND REGISTRATION MARKS

"A-2" EMBRAER 170 AIRCRAFT SPECIFIC CONFIGURATION, FINISHING AND REGISTRATION
MARKS

"B" FERRY EQUIPMENT AND PRODUCT SUPPORT PACKAGE

"C" WARRANTY CERTIFICATE - MATERIAL AND WORKMANSHIP

"D-1" EMB-145 AIRCRAFT PRICE ESCALATION FORMULA

"D-2" EMBRAER 170 AIRCRAFT PRICE ESCALATION FORMULA

"E" AIRCRAFT DELIVERY SCHEDULES

Page 3 of 29

 

PURCHASE AGREEMENT DCT - 021/03

THIS AGREEMENT IS ENTERED INTO THIS 9th DAY OF MAY, 2003, BY AND BETWEEN EMBRAER
- EMPRESA BRASILEIRA DE AERONÁUTICA S.A. AND US AIRWAYS GROUP, INC., FOR THE
PURCHASE AND SALE OF EMBRAER AIRCRAFT.

THE SALE COVERED BY THIS AGREEMENT SHALL BE GOVERNED SOLELY BY THE TERMS AND
CONDITIONS HEREIN SET FORTH, AS WELL AS BY THE PROVISIONS SET FORTH IN THE
ATTACHMENTS HERETO.

THIS AGREEMENT SHALL NOT BE EFFECTIVE UNLESS AND UNTIL IT IS SIGNED BY AN
AUTHORIZED OFFICER OF US AIRWAYS GROUP, INC. AND EXECUTED BY TWO AUTHORIZED
OFFICERS OF EMBRAER - EMPRESA BRASILEIRA DE AERONÁUTICA S.A.

DEFINITIONS

For the purpose of this Agreement, the following definitions are hereby adopted
by the Parties and, unless otherwise expressly provided, the singular includes
the plural, the masculine includes the feminine and neutral genders:

1.1  "Actual Delivery Date"

shall mean, with respect to each Aircraft, the date on which Buyer obtains title
to that Aircraft in accordance with Article 7 hereof.

1.2  "AD's"

shall mean Airworthiness Directives issued by either the CTA or the Air
Authority, in connection with and with respect to any Aircraft.

1.3  "Agreement" or "Purchase Agreement"

shall mean this purchase agreement, as amended, restated supplemented or
otherwise modified in accordance with Article 30 and includes all attachments
and schedules hereto.

1.4  "Air Authority"

shall mean the Federal Aviation Administration ("FAA") in the United States or
such other office of the United States that shall succeed to its functions.

1.5  "Aircraft Basic Price"

shall mean the unit Aircraft price, as defined in Article 3.1.

 

Page 4 of 29

 

 

1.6  "Aircraft Purchase Price"

shall mean the Aircraft price, effective on the relevant Aircraft Contractual
Delivery Month, resulting from the application of the relevant Escalation
Formula to the Aircraft Basic Price as set forth in Article 3.3.

1.7  "Aircraft"

shall mean each of the EMB-145 Aircraft and EMBRAER 170 Aircraft and, where
there is more than one of such Aircraft, each of them. Aircraft shall include
Firm Aircraft, Option Aircraft and Reconfirmable Aircraft unless the context
requires otherwise.

1.8  "ATSB"

shall mean the Air Transportation Stabilization Board of the United States or
any successor Board or agency established under the laws of the United States.

1.9  "ATSB Lenders"

shall mean the lenders pursuant to that certain Loan Agreement dated March 31,
2003 among US Airways, Inc., Buyer , its other subsidiaries and the lenders
party thereto.

1.10  "Business Day(s)"

shall mean a day on which banks are open for business in São José dos Campos,
São Paulo, Rio de Janeiro, New York, New York, USA, and Pittsburgh,
Pennsylvania, USA.

1.11  "Buyer"

shall mean US Airways Group, Inc., a company with its principal place of
business at 2345 Crystal Drive, Arlington, Virginia, United States of America or
any assignee that is assigned the right to purchase an Aircraft prior to its
delivery in accordance with Article 14 hereof.

1.12  "Contractual Delivery Month"

shall mean the delivery month referred to in Attachment E to this Agreement.

1.13  "CTA"

shall mean the Aerospace Technical Center of the Brazilian Ministry of
Aeronautics, or such other office of Brazil that shall succeed to its functions.

1.14  "Day(s)"

shall mean natural calendar day(s).

 

Page 5 of 29

 

 

1.15  "EMB-145 Aircraft"

shall mean each of the EMB-145 LR model aircraft manufactured by Embraer
according to the *** (which, although not attached hereto, is incorporated
herein by reference) and the Aircraft Specific Configuration, Finishing and
Registration Marks described in Attachment "A-1", for sale to Buyer pursuant to
this Agreement, equipped with two AE3007A1/P model engines manufactured by
Rolls-Royce Corporation (or, where there is more than one of such aircraft, each
of such aircraft).

1.16  "EMBRAER 170 Aircraft"

shall mean each of the ERJ 170 LR model aircraft manufactured by Embraer
according to the *** and the Aircraft Specific Configuration, Finishing and
Registration Marks described in Attachment "A-2", for sale to Buyer pursuant to
this Agreement, equipped with two GE CF34-8E5 model engines manufactured by
General Electric Company (or, where there is more than one of such aircraft,
each of such aircraft).

1.17  "Embraer"

shall mean Embraer - Empresa Brasileira de Aeronáutica S.A., a Brazilian
corporation with its principal place of business at Av. Brigadeiro Faria Lima,
2170 - Putim, São José dos Campos, São Paulo, Brazil.

1.18  "Escalation Formula"

shall mean the escalation formula contained in Attachment "D-1" hereto for the
EMB-145 Aircraft and Attachment "D-2" for the EMBRAER 170 Aircraft.

1.19  "FAR"

shall mean the Federal Aviation Regulations of the Air Authority.

1.20  "Firm Aircraft"

shall be the EMBRAER 170 Aircraft that Buyer shall have the obligation to
purchase as per the terms of Article 2.1 hereof.

1.21  "Initial Deposit"

shall mean the initial *** deposit referred to in Article 4.1.1 hereof.

 

Page 6 of 29

 

 

1.22  "LIBOR"

shall mean the offered rate for deposits in US dollars, which appears on the
Reuters Screen LIBO Page as of 11:00 a.m., London time, on the day that is two
(2) Business Days before the first day of a period, as applied on a pro rata
basis based on a year of 360 days.

1.23  "Major Changes"

shall mean the changes to the design of the Aircraft, as defined in Article
11.2.2 hereof.

1.24  "Mandatory Service Bulletins"

shall mean service bulletins applicable to the Aircraft that are issued by
Embraer to implement the AD's referred to under Article 11.4 herein.

1.25  "Minor Changes"

shall mean the changes to the design of the Aircraft defined as per the terms
and conditions of Article 11.2.1 hereof.

1.26  "Option Aircraft Basic Price"

shall mean the unit price of the Option Aircraft, as per the terms and
conditions of Article 21.3 hereof.

1.27  "Option Aircraft Contractual Delivery Month"

shall mean the delivery schedule of the Option Aircraft referred to in
Attachment E to this Agreement.

1.28  "Option Aircraft Initial Deposit"

shall mean the initial deposit referred to under Article 21.7.

1.29  "Reconfirmable Aircraft Initial Deposit"

shall mean the initial deposit referred to under Article 21.7 of this Agreement.

1.30  "Option Aircraft Purchase Price"

shall mean the escalated price of the Option Aircraft, as per the terms and
conditions of Article 21.4 hereunder.

1.31  "Option Aircraft"

shall be the EMB-145 Aircraft that Buyer shall have the option to purchase as
per the terms of Article 21 hereof.

1.32  "Parties"

shall mean Embraer and Buyer.

1.33  "Product Support Package"

shall mean the products and Services to be provided by Embraer as per Article 13
herein.

1.34  "Reconfirmable Aircraft"

shall be the additional EMBRAER 170 Aircraft that Buyer shall have the right to
purchase as per the terms of Article 21 hereof.

 

Page 7 of 29

 

 

1.35  "Reconfirmable Aircraft Basic Price"

shall mean the unit price of the Reconfirmable Aircraft as per the terms and
conditions of Article 21.2 hereof.

1.36  "Reconfirmable Aircraft Purchase Price"

shall mean the escalated price of the Reconfirmable Aircraft as per the terms
and conditions of Article 21.4.

1.37  "Scheduled Delivery Date"

shall have the meaning provided in Section 7.1.

1.38  "Scheduled Inspection Date"

shall have the meaning provided in Section 7.1.

1.39  "Services"

shall mean the familiarization and on-site support for the Aircraft, part of the
Product Support Package, as specified in Attachment "B".

1.40  "Technical Publications"

shall mean the technical documentation pertaining and related to the Aircraft as
listed in Exhibit 1 to Attachment "B".

1.41

  "USD" or "US$"

shall mean the legal currency of the United States of America.

1.42  "Working Day(s)"

shall mean a day, other than Saturday, Sunday or holiday, on which Embraer in
São José dos Campos, SP, Brazil is open for business.

SUBJECT

Subject to the terms and conditions of this Agreement including but not limited
to Attachment E hereto:

2.1  Embraer shall sell and deliver and Buyer shall purchase and take delivery
of eighty five (85) EMBRAER 170 Aircraft;

2.2  Embraer shall provide to Buyer the Services and the Technical Publications;

2.3  Buyer shall have the option to purchase up to one hundred and forty (140)
EMB-145 Option Aircraft, in accordance with Article 21 hereof; and

2.4  Buyer shall have the option to purchase up to fifty (50) additional EMBRAER
170 Reconfirmable Aircraft, in accordance with Article 21 hereof.

PRICE

Page 8 of 29

 

3.1  Buyer agrees to pay Embraer, in United States dollars, the following unit
Aircraft Basic Price in *** economic condition:


EMBRAER 170 Aircraft

***

3.2  The Services and Technical Publications are to be *** to Buyer. Additional
technical publications as well as other services shall be billed to Buyer in
accordance with Embraer's rates prevailing at the time Buyer places a purchase
order for such additional technical publications or other services.

3.3  The Aircraft Basic Price shall be escalated according to the Escalation
Formula. Such price as escalated shall be the Aircraft Purchase Price and it
will be provided to Buyer *** prior to the first day of each Aircraft
Contractual Delivery Month.

PAYMENT

4.1  The prices specified in the previous Article shall be paid by Buyer by wire
transfer in immediately available United States dollars funds, to a bank account
to be timely informed by Embraer to Buyer, as follows:

4.1.1  ***

4.1.2  ***

4.1.3  ***

4.1.4  Intentionally left in blank.

4.1.5  ***

Page 9 of 29

 

4.2  Late Payments:

Interest will accrue at the rate of *** percent *** per month or pro rated on
any part thereof on any amount not paid to Embraer as set forth in Articles
4.1.1 through 4.1.4, of this Article from the date *** after the date on which
such payments should have been made as therein set forth, until the actual
receipt by Embraer of such amounts. For the payments referred to under Article
4.1.5 hereof, interest shall be calculated as per Article 7.8 hereunder. Without
prejudice to Embraer's rights set forth in Article 4.3 below, interest accrued
will be invoiced by Embraer on a monthly basis, beginning one month after date
on which payments should have been made, and payment thereof shall be made by
Buyer in accordance with the instructions contained therein.

4.3  Termination for failure to make payments:

Without prejudice to the payment of interest on late payments set forth above,
should Buyer fail to make any payment on or before the due date, Embraer shall
have the right, at its sole discretion, to either (i) postpone, at its sole
criteria, the relevant Aircraft Contractual Delivery Month; or (ii) terminate
this Agreement in relation to the affected Aircraft in accordance with Article
20.3 hereinafter, if such failure shall not have been cured within *** after the
date on which Embraer has issued a written notice to Buyer of such failure.

4.4  Net payments:

4.4.1  All payments to be made by Buyer under this Agreement shall be made
without set-off or withholding whatsoever. If Buyer is obliged by law to make
any deduction or withholding from any such payment, the amount due from Buyer in
respect of such payment shall be increased to the extent necessary to ensure
that, after the making of such deduction or withholding, Embraer receives a net
amount equal to the amount Embraer would have received had no such deduction or
withholding been required to be made.

4.5  Payment Date

Unless otherwise agreed by the Parties in writing, payment of the amounts
referred in Articles 4.1.2, 4.1.3, and 4.1.4 shall be made by Buyer on or before
the last Business Day prior to the *** of the month in which each of such
payments is due.

DELIVERY

Subject to payment in accordance with Article 4 hereof and the provisions of
Articles 7 and 9 hereof, the Aircraft shall be offered by Embraer to Buyer, by
means of a written notice, for inspection, acceptance and subsequent delivery in
***

Page 10 of 29

 

*** according to schedules provided on Attachment E hereto.

CERTIFICATION

6.1  The EMB-145 Aircraft is type certified according to FAR 25 amendments 25-1
through 25-84. The EMBRAER 170 Aircraft will be type certified according to FAR
25 amendments 25-1 through 25-98 on or before the first EMBRAER 170 Aircraft
Scheduled Delivery Date. On the Scheduled Delivery Date, Embraer will provide
evidence reasonably acceptable to Buyer that each Aircraft is in compliance with
these requirements, as well as the operational requirements of the Part 121
(Subparts J and K) of the FARs, except for the items that are under
Buyer/operator's regulatory responsibility pursuant to the FARs and are not
otherwise required to be provided by Embraer under this Agreement.

6.2  ***

6.3  ***

ACCEPTANCE AND TRANSFER OF OWNERSHIP

7.1  Unless Buyer is notified otherwise and subject to this Agreement, the
Aircraft shall be delivered in accordance with the provisions and schedules
specified in Article 5 herein. Embraer shall give Buyer advance notice of the
delivery of each Aircraft as follows: ***

Page 11 of 29

 

***

7.2  On the Scheduled Inspection Date, Buyer shall promptly start inspecting the
relevant Aircraft and ***. Buyer shall be allowed a reasonable period of time
but in no event greater than *** inspect and conduct an acceptance flight of
each Aircraft prior to its delivery. The fuel and insurance for the Aircraft's
acceptance flight(s) and ground inspections will be provided by Embraer in
accordance with Embraer insurance policy.

7.3  If Buyer finds an Aircraft acceptable it shall execute a certificate of
acceptance of the Aircraft and shall promptly make the due payments, if any,
according to Article 4 hereof and accept delivery of such Aircraft, whereupon
the necessary title and risk transfer documents shall be executed in order to
effect title transfer. ***

7.4  Buyer may decline to accept an Aircraft which does not materially comply
with the specification set forth in the relevant Attachment "A" or is not in an
airworthy condition. For the purposes of this Article 7, an Aircraft shall be
deemed not to be materially compliant when one or more of the Aircraft
characteristics identified in Article 11.2.1 (i) through *** are adversely
affected by such non-compliance vis-à-vis the specification set forth in the
relevant Attachment A ***.

Page 12 of 29

 

7.5  If Buyer declines to accept an Aircraft, Buyer shall immediately give
Embraer written notice of all specific reasons for such refusal and Embraer
shall have *** Days, commencing on the first Day after receipt of such notice,
to take all necessary actions in order to resubmit the Aircraft to Buyer for
re-inspection.

7.6  Buyer shall be allowed *** Days to re-inspect the Aircraft, starting
immediately upon receipt of notice from Embraer that all necessary actions were
taken. The period required for inspection as well as the one mentioned in item
7.5 above shall not be considered as part of the grace period provided for in
item 9.2.1 hereof. In the event Buyer declines to accept an Aircraft after this
procedure is *** the Parties shall convene immediately following final refusal
to accept the Aircraft in order to negotiate possible solutions. If within ***
counted from the date in which Embraer receives notice of such final refusal to
accept the Aircraft, Embraer and Buyer fail to reach an agreement, then either
Party may terminate this Agreement with respect to the affected Aircraft without
liability to either Party, ***

7.7  Should Buyer fail (other than pursuant to Article 7.4 or 7.6) to perform
the acceptance and transfer of title to the Aircraft within the periods provided
for and in accordance with this Article 7, Embraer shall be entitled, at its
reasonable discretion, to either re-negotiate the terms of this Agreement with
Buyer or terminate this Agreement with regard to the affected Aircraft pursuant
to Article 20.3. ***

7.8  Notwithstanding the provisions of Article 7.7 above and in addition to
Embraer's rights pursuant to Article 20.3 should Buyer fail (other than pursuant
to Article 7.4 or 7.6) to perform the acceptance and transfer of title to the
Aircraft within the time period specified in Articles 7.2, 7.3, 7.5 and 7.6
above, as applicable, interest will accrue at the rate of *** per month over the
unpaid balance of the relevant Aircraft Purchase Price, prorated from the date
on which Buyer should have completed the inspection or re-inspection of the
Aircraft, as the case may be, until the date in which transfer of title occurs
or until the date Embraer terminates this Agreement pursuant to Article 7.7
above, whichever occurs first. Without prejudice to Embraer's rights set forth
in Article 7.7 above, interest accrued will be invoiced by Embraer on a monthly
basis, beginning one month after the date on which the Aircraft acceptance or
transfer of title should have been performed, and payment thereof shall be made
by Buyer in accordance with the instructions contained therein.

7.9  ***

Page 13 of 29

 

***

STORAGE CHARGE

8.1  A storage charge equal to *** per Day shall be charged by Embraer to Buyer
commencing on:

8.1.1  Buyer's failure to be present to perform inspection or re-inspection of
an Aircraft, per the date or time period specified in writing by Embraer,
according to Articles 5 and/or 7 hereof, as applicable.

8.1.2  Buyer's acceptance of an Aircraft when Buyer defaults in the fulfillment
of any payment due and in taking title to such Aircraft immediately thereafter.

8.1.3  Buyer's failure to remove an Aircraft from Embraer's facilities within
two (2) days after title transfer has occurred.

8.2  ***

8.3  In the event that an Aircraft Contractual Delivery Month, Scheduled
Inspection Date or Scheduled Delivery Date must be extended by Embraer from that
which is designated in Articles 5 and 7 hereof, due to Buyer's failure to
perform any action or provide any information contemplated by this Agreement
other than the ones specified in the preceding paragraphs, the storage charge
shall commence on the *** Day after the Contractual Delivery Month, Scheduled
Inspection Date or Scheduled Delivery Date relative to such Aircraft, as
applicable.

8.4  Buyer shall pay the storage charge as set forth in Articles 8.1. or 8.3.
hereinbefore, as applicable, in United States dollars, per each month of delay
or prorated for part thereof, within *** Business Days after the presentation of
each invoice by Embraer.

DELAYS IN DELIVERY

9.1  Excusable Delays:

9.1.1  Embraer shall not be held liable or be found in default for any delays in
the delivery of an Aircraft or in the performance of any act to be performed by

Page 14 of 29

 

Embraer under this Agreement, resulting from, but not restricted to, the
following events or occurrences (hereinafter referred to as "Excusable Delays"):
(a) force majeure (including, but not limited to, war or state of war, civil
war, insurrection, fire, accident, explosion, flood, act of government,
requisition, strike, labor disputes causing cessation or interruption of work,
including but not limited to walkouts, sick-outs, protests or slowdowns), (b)
any delay resulting from any failure by Buyer to perform any action or provide
any information contemplated by this Agreement or (c) delays resulting from any
other cause to the extent it is reasonably beyond Embraer's control or does not
result from Embraer's fault, misconduct or negligence.

9.1.2  Within a reasonable period of time (not to exceed ***) after the
occurrence of any of the above mentioned events which constitute causes of
Excusable Delays in delivery of an Aircraft or in the performance of any act to
be performed by Embraer under this Agreement, Embraer shall send a written
notice to Buyer including a description of details involved and an estimate of
the effects expected upon the timing of the performance of its contractual
obligations.

9.1.3  Any such delays shall extend the time for delivery of an Aircraft by the
same number of Days required for the cause of delay to be remedied, subject to
the limit indicated in Article 9.1.4. Embraer undertakes to use all commercially
reasonable efforts whenever possible to avoid or remove any such cause of delay
and to minimize its effect on the Scheduled Delivery Date of an Aircraft. ***

9.1.4  If the cause of such Excusable Delay is such as to last longer than ***
Days or to render the performance of this Agreement impossible, then the Parties
shall within *** Days following the last Day of Excusable Delay as provided for
herein, re-negotiate the terms of this Agreement accordingly; failing which,
either Party shall have the right to terminate this Agreement without liability
to either Party, except as provided for in Article 20.2.

9.2  Non-Excusable Delays:

9.2.1  If an Aircraft is not *** without an Excusable Delay, Buyer will be
entitled to claim from Embraer liquidated damages equal to ***, up to the date
that the Aircraft is available for inspection and acceptance by, and subsequent
delivery as per Article 7 hereof, it being understood that such liquidated
damages will not, in any event, *** per Aircraft and that it will only be due
and payable by Embraer to Buyer after Buyer pays to Embraer the total Aircraft
Purchase Price.

Page 15 of 29

 

9.2.2  Upon the occurrence of any event which constitutes causes of non
Excusable Delays in delivery of an Aircraft, Embraer shall send a written notice
to Buyer, within a reasonable period of time (not to exceed *** Days), including
a description of details involved and an estimate of the effects expected upon
the delivery of the Aircraft. ***

9.2.3  It is agreed between the Parties that if, with respect to a delayed
Aircraft, Embraer does not receive a claim for liquidated damages as mentioned
in Article 9.2.1 above, from Buyer, within *** after the Actual Delivery Date of
such Aircraft, Buyer shall be deemed to have fully waived its right to such
liquidated damages.

9.3  Delay Due to Loss or Structural Damage of the Aircraft:

Should any Aircraft be destroyed or suffer structural damage before acceptance
to the extent that it becomes commercially useless, Buyer may, ***, either take
a replacement Aircraft at a later delivery date to be agreed by the Parties, or
terminate this Agreement with respect to such Aircraft by notice to Embraer
given in accordance with Article 23 hereof, without any liability to either
Party. If this Agreement is terminated by either Party with respect to such
Aircraft, such termination shall discharge the Parties from all obligations and
liabilities of the Parties hereunder with respect to such Aircraft ***

INSPECTION AND QUALITY CONTROL

10.1  In order to effect inspection and acceptance of the Aircraft as set forth
in Article 7 hereinbefore, Buyer shall send one or more authorized
representatives to Embraer's facilities in order to verify that the Aircraft was
manufactured in accordance with the procedures specified in this Agreement and
according to all applicable quality control standards.

10.2  Buyer shall communicate to Embraer the names of its authorized
representatives, by means of written notice, at least *** Days prior to the
Scheduled Inspection Date for each Aircraft.

10.3  Such representatives, or other representatives indicated by Buyer, shall
be authorized and duly empowered to sign the acceptance and transfer of title
and risk documents and accept delivery of the Aircraft pursuant to Article 7
hereof.

Page 16 of 29

 

10.4  To facilitate Buyer's inspection and acceptance of the Aircraft in
accordance with this Agreement, Embraer shall provide, free of charge,
communication facilities (telephone and facsimile) for Buyer's authorized
representatives, as well as the necessary tools, measuring devices, test
equipment and technical assistance as may be necessary to perform acceptance
tests.

10.5  Buyer's authorized representatives shall observe Embraer's administrative
rules and instructions while at Embraer's facilities.

10.6  Buyer's authorized representative shall be allowed exclusively in those
areas related to the subject matter hereof and Buyer agrees to hold harmless
Embraer from and against all and any kind of liabilities in respect to such
representatives, for whom Buyer is solely and fully responsible under all
circumstances and in any ***

CHANGES

11.1  Each Aircraft will comply with the standards defined in the relevant
Attachment "A" hereto and shall incorporate all modifications which are
classified as AD's by CTA or the Air Authority as provided in Article 11.4, or
those agreed upon by Buyer and Embraer in accordance with this Article.

11.2  The Parties hereby agree that changes can be made by Embraer in the design
of the Aircraft, the definition of which and its respective classification shall
be in compliance to the Aircraft type specification, as follows:

11.2.1  Minor Changes: ***

                                     (i)  ***
                                     (ii)  ***
                                     (iii)  ***
                                     (iv)  ***
                                     (v)  ***
                                     (vi)  ***
                                     (vii)  ***
                                     (viii)  ***

11.2.2  Major Changes: ***

Page 17 of 29

 

11.3  ***

11.4  Embraer shall notify Buyer of those Major Changes that are classified as
AD's by means of service bulletins approved by the Air Authority and/or CTA, as
appropriate. Service bulletins that implement such ADs shall be referred to as
Mandatory Service Bulletins. Embraer shall incorporate Mandatory Service
Bulletins as follows:

11.4.1  Compliance required before Scheduled Delivery Date: ***

11.4.2  Compliance required after Scheduled Delivery Date: ***

11.5  Major Changes (other than those which are AD's issued per Article 11.4),
***

Page 18 of 29

 

***

11.6  Any Major Change to the Aircraft, made in accordance with the foregoing
paragraphs which affect the provisions of the relevant Attachment "A" hereto,
shall be incorporated in said Attachment by means of an amendment.

11.7  Except as far as it relates to AD's issued per Article 11.4 by CTA or the
Air Authority and Minor Changes, the Aircraft shall, on the Scheduled Inspection
Date, comply with the terms and conditions of Attachment "A" as from time to
time amended pursuant to Article 11.6 above. Determination of such compliance
shall be made by Buyer pursuant to Article 7.

12.  WARRANTY

The materials and workmanship relative to the Aircraft subject to this
Agreement, will be warranted in accordance with the terms and conditions
specified in Attachment "C" hereto. ***

13.  PRODUCT SUPPORT PACKAGE

Embraer shall supply to Buyer the Product Support Package described in Article 2
of Attachment "B" hereto, which includes Embraer's spare parts policy, the
Technical Publications and the Services.

14.  ASSIGNMENT

14.1  ***

14.2  ***

Page 19 of 29

 

    ***

14.3  ***

14.4  ***

14.5  ***

14.6  ***

15.  RESTRICTIONS AND PATENT INDEMNITY

This sale does not include the transfer of designs, copyrights, patents, and
other similar rights to Buyer. Subject to Buyer's duty to immediately advise
Embraer of any alleged copyright or patent infringement, Embraer shall indemnify
and hold Buyer harmless with respect to any claims made against Buyer if the
Aircraft infringes copyright, patents or the proprietary rights of others.

Page 20 of 29

 

16.  MARKETING PROMOTIONAL RIGHTS

Embraer shall have the right to show for marketing purposes, free of any charge,
the image of Buyer's Aircraft, painted with Buyer's colors and emblems, affixed
in photographs, drawings, films, slides, audiovisual works, models or any other
medium of expression (pictorial, graphic, and sculptural works), through its
standard printed promotional material. ***

17.  TAXES

***

***

***

Page 21 of 29

 

18.  APPLICABLE LAW

This Agreement and the rights and obligations of the Parties hereunder, shall in
all respects be governed by, and construed and interpreted in accordance with,
the laws of the State of New York (excluding conflicts of law principles), and
including all matters of construction, validity and performance.

19.  JURISDICTION

All disputes arising in connection with this Agreement shall be finally settled
in the courts of the State of New York or the United States District Court for
the Southern District of New York, each located in the County of New York, State
of New York, United States. The Parties hereby waive any other court of
jurisdiction that may be competent for settlement of disputes arising from this
Agreement.

20.  TERMINATION

20.1  Should either Party fail to comply partially or completely with its
obligations hereunder, the other Party shall be entitled to give notice of such
failure and to require that such failure be remedied within the period specified
in that notice, which period shall not be less than *** Business Days. Should
such failure not be remedied within the period so specified, then the Party who
gave notice of such failure shall be entitled to terminate this Agreement (for
avoidance of doubt such termination shall not apply to any existing applicable
warranties for Aircraft delivered prior to such termination). Should termination
occur in accordance with the foregoing, the defaulting Party shall pay to the
non-defaulting Party, as liquidated damages, ***. The foregoing provision shall
not apply in any circumstance where a specific right of termination is made
available hereunder or will be made available hereunder upon the expiration of a
specific period of time. Notwithstanding anything to the contrary herein,
neither Party shall be liable to the other Party in any circumstance hereunder
for any consequential or punitive damages which may arise out of, or be
connected to, any breach or default under of any term, condition, covenant,
warranty, or provision of this Agreement, ***

20.2  Buyer and Embraer shall have the right to terminate this Agreement in
respect to the relevant Aircraft, upon the occurrence of any Excusable Delay of
***, unless otherwise agreed in writing by the Parties, and *** after the last
day of the Contractual Delivery Month for such Aircraft Scheduled Delivery Date,
such rights to be exercisable by written notice from one Party to the other to
such effect *** Day as applicable after the last day of

Page 22 of 29

 

the Contractual Delivery Month. Upon receipt of such notice of termination by
Buyer or Embraer, as the case may be, Embraer shall ***, it being hereby agreed
by the Parties that, in this case, no other indemnity shall be due by Embraer to
Buyer. ***

20.3  If Buyer terminates this Agreement before an Aircraft Actual Delivery Date
(except when such termination is ***) or, if Embraer terminates this Agreement
in relation to an Aircraft, pursuant to Articles 4.3 or 7.7 hereof, ***

20.4  If Buyer terminates this Agreement in respect to an Aircraft pursuant to
Article 7.6 hereof, Embraer, upon Buyer's request, shall ***

21.  PURCHASE OF OPTION/RECONFIRMABLE AIRCRAFT

Page 23 of 29

 

Buyer shall have the option to purchase up to one hundred and forty (140) Option
EMB-145 Aircraft and up to fifty (50) Reconfirmable EMBRAER 170 Aircraft, to be
delivered according to schedules provided on Attachment E hereto.

The Option Aircraft and Reconfirmable Aircraft will be supplied in accordance
with the following terms and conditions:

21.1  Intentionally deleted.

21.2  The unit basic price of the Reconfirmable Aircraft shall be equal to the
unit EMBRAER 170 Aircraft Basic Price, provided that such Reconfirmable Aircraft
be delivered in accordance with Attachment E hereto and in the same
configuration, specification and installations specified in the relevant
Attachment "A-2" hereto, as it is written on the date of signature of this
Agreement, ("Reconfirmable Aircraft Basic Price").

21.3  The unit Aircraft Basic Price in ***, provided that such Option EMB-145
Aircraft be delivered in accordance with Attachment E hereto mentioned and in
the same configuration, specification and installations specified in the
relevant Attachment "A-1" hereto, as it is written on the date of signature of
this Agreement, determining the Option EMB-145 Aircraft Basic Price.

21.4  The unit basic price of each relevant Option Aircraft and Reconfirmable
Aircraft above mentioned shall be escalated according to the Escalation Formula
subject of the relevant Attachment "D-1" or "D-2" hereto, determining the Option
Aircraft and Reconfirmable Aircraft Purchase Price.

21.5  The payment of the Option Aircraft and Reconfirmable Aircraft Purchase
Price shall be made according to the following:

21.5.1  Intentionally deleted.

21.5.2  ***

21.5.3  ***

21.5.4  Intentionally left in blank.

Page 24 of 29

 

21.5.5  ***

21.5.6  The provisions of Article 4.3 through 4.5 shall apply mutatis-mutandis,
to the payments to be made by Buyer towards the Option Aircraft and
Reconfirmable Aircraft.

21.6  The option to purchase the Option Aircraft and Reconfirmable Aircraft
shall be exercised on a *** no later than *** months prior to the ***. Exercise
of the option to purchase the Option or Reconfirmable Aircraft shall be
accomplished by means of a written notice from Buyer delivered to Embraer by
mail, express delivery or facsimile, return receipt requested. In addition, ***

21.7  If the Option Aircraft or Reconfirmable Aircraft are confirmed by Buyer as
specified above, (a) Buyer shall, as relevant, make the initial deposit in an
amount of *** of the unit Option Aircraft Basic Price per each Option Aircraft
(the "Option Aircraft Initial Deposit") or make the initial deposit in an amount
of *** of the unit Reconfirmable Aircraft Basic Price per each Reconfirmable
Aircraft ("Reconfirmable Aircraft Initial Deposit") which deposits shall be
applied toward the price of the relevant Option Aircraft or Reconfirmable
Aircraft, (b) an amendment to this Agreement shall be executed by and between
the Parties within *** following the Option Aircraft and Reconfirmable Aircraft
option exercise date, setting forth the terms and conditions applicable to, if
any, exclusively to the Option Aircraft and Reconfirmable Aircraft.

21.8  The product support package to be applied to the Option Aircraft and
Reconfirmable Aircraft is described in Article 2 of Attachment "B".

22.  INDEMNITY

22.1  Buyer agrees to indemnify and hold harmless Embraer and Embraer's
officers, agents, employees and assignees from and against all liabilities,
damages, losses, judgments, claims and suits, including costs and expenses
incident thereto, which may be suffered by, accrued against, be charged to or
recoverable from Embraer and/or Embraer's officers, agents, employees and
assignees by reason of loss or damage to property (other than property of
Embraer or any of its officers, agents, employees or assignees) or by reason of
injury or death of any person (other any officers, agents, employees or
assignees of Embraer) resulting from or in any way connected with the
performance of services by employees, representatives or agents of Embraer for
or on behalf of Buyer related to Aircraft delivered by Embraer to Buyer,
including, but not limited to, technical operations, maintenance, and training
services and assistance

Page 25 of 29

 

performed while on the premises of Embraer or Buyer, while in flight on Aircraft
or while performing any other service, at any place, in conjunction with the
Aircraft operations of Buyer or its affiliates; provided that this obligation to
indemnify and hold harmless Embraer and Embraer's officers, agents, employees
and assignees shall not apply to the extent of any willful misconduct or gross
negligence of Embraer and Embraer's officers, agents, employees and assignees.

22.2  Embraer agrees to indemnify and hold harmless Buyer and Buyer's officers,
agents, employees and assignees from and against all liabilities, damages,
losses, judgments, claims and suits, including costs and expenses incident
thereto, which may be suffered by, accrued against, be charged to or recoverable
from Buyer and/or Buyer's officers, agents, employees and assignees by reason of
loss or damage to property of Embraer or any of its officers, agents, employees
or assignees or by reason of injury or death of any officers, agents, employees
or assignees of Embraer resulting from or in any way connected with the
performance of services by employees, representatives or agents of Embraer for
or on behalf of Buyer related to Aircraft delivered by Embraer to Buyer,
including, but not limited to, technical operations, maintenance, and training
services and assistance performed while on the premises of Embraer or Buyer,
while in flight on Aircraft or while performing any other service, at any place,
in conjunction with the Aircraft operations of Buyer or its affiliates, provided
that this obligation to indemnify and hold harmless Buyer and Buyer's officers,
agents, employees and assignees shall not apply to the extent of any willful
misconduct or gross negligence of Buyer and Buyer's officers, agents, employees
and assignees.

23.  NOTICES

All notices permitted or required hereunder shall be in writing in the English
language and sent, by registered mail, telex or facsimile, to the attention of
the Director of Contracts as to Embraer and of the Vice President of Fleet
Planning as to Buyer, to the addresses indicated below or to such other address
as either Party may, by written notice, designate to the other.

23.1  EMBRAER:

    EMBRAER - Empresa Brasileira de Aeronáutica S.A.
    Av. Brigadeiro Faria Lima, 2170
    12.227-901 São José dos Campos - SP - Brazil
    Telephone: (+55-12) 3927-1410
    Facsimile: (+55-12) 3927-1257

23.2  BUYER:

                US Airways Group, Inc.
                2345 Crystal Drive - Arlington, VA 22227 - USA

Page 26 of 29

 

                Telephone: (703) 872-6044
                Facsimile: (703) 872-7515

24.  CONFIDENTIALITY

Buyer does not have the right to disclose the terms of this Agreement, and Buyer
agrees not to disclose any portion of this Agreement or its Attachments,
amendments or any other supplement, to any third party without Embraer's written
consent, except as required by law. Without limiting the foregoing, in the event
Buyer is legally required to disclose the terms of this Agreement, the Parties
agree to exert their reasonable best efforts to request confidential treatment
of the clauses and conditions of this Agreement relevantly designated by either
Party as confidential. Without limiting its obligations pursuant to the
preceding sentence, Buyer agrees that if it is required, in the opinion of
counsel, to file publicly or otherwise disclose the terms of this Agreement
under applicable federal and/or state securities or other laws, it shall
promptly (but in no case less than ten (10) Business Days prior to the proposed
filing in question) notify Embraer so that Embraer has a reasonable opportunity
to contest or limit the scope of such required disclosure, and Buyer shall
request, and shall use its best reasonable efforts to obtain, confidential
treatment for such sections of this Agreement as Embraer may designate. ***

However, nothing contained herein shall prohibit Buyer from disclosure of this
Agreement to the parties to that certain Loan Agreement dated March 31, 2003,
among US Airways, Inc., Buyer and its other subsidiaries, ATSB Lenders, Phoenix
American Financial Service, Inc., ATSB and their respective financial advisors
and legal counsel; provided that notwithstanding anything to the contrary herein
or in any other agreement (i) such parties may review the Agreement only if (ii)
they have agreed to treat all such information as confidential in accordance
with this paragraph, (iii) they conduct their review in the presence of Buyer's
personnel and do not copy any of its provisions, and (iv) their review is
conducted on a need-to-know basis and for purposes of such loan agreement.

25.  SEVERABILITY

If any provision or part of a provision of this Agreement or any of the
Attachments shall be, or be found by any authority or court of competent
jurisdiction to be, invalid or unenforceable, such invalidity or
unenforceability shall not affect the other provisions or parts of such
provisions of this Agreement, all of which shall remain in full force and
effect.

26.  NON-WAIVER

Except as otherwise specifically provided to the contrary in this Agreement, any
Party's refrain from exercising any claim or remedy provided for herein shall
not

Page 27 of 29

 

be deemed a waiver of such claim or remedy, and shall not relieve the other
Party from the performance of such obligation at any subsequent time or from the
performance of any of its other obligations hereunder.

27.  INTEGRATED AGREEMENT

All Attachments referred to in this Agreement and/or attached hereto are, by
such reference or attachment, incorporated in this Agreement.

28.  NEGOTIATED AGREEMENT

Buyer and Embraer agree that this Agreement, including all of its Attachments,
has been the subject of discussion and negotiation and is fully understood by
the Parties, and that the rights, obligations and other mutual agreements of the
Parties contained in this Agreement are the result of such complete discussion
and negotiation between the Parties.

29.  COUNTERPARTS

This Agreement may be signed by the Parties in any number of separate
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument and all of which when taken together shall constitute
one and the same instrument.

30.  ENTIRE AGREEMENT

This Agreement constitutes the entire agreement of the Parties with respect to
the sale described as its subject and supersedes all previous and connected
negotiations, representations and agreements between the Parties. This Agreement
may not be altered, amended or supplemented except by a written instrument
executed by the Parties.

Page 28 of 29

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers and to be effective
as of the day and year first above written.


EMBRAER - Empresa Brasileira                          US Airways Group, Inc.
de Aeronáutica S.A.


By:   /s/ Frederico Fleury Curado                           By:   /s/ Jeffery A.
McDougle
Name: Frederico Fleury Curado                            Name: Jeffery A.
McDougle
Title: Executive Vice President Civil Aircraft        Title: Vice President -
Finance and Treasurer


By:   /s/ Flavio Rimoli                    
Name: Flavio Rimoli
Title: Senior Vice President Airline Market


Date:  May 9, 2003                                          Date: May 9,
2003         
Place:  San Jose dos Campos, S.P.             Place: Arlington, VA      


Witnesses:

Fernando Bueno

_____________                 Howard L. Wu __________



Name                                                                 Name

 Page 29 of 29

 

ATTACHMENT "A-1"
EMB 145 AIRCRAFT SPECIFIC CONFIGURATION,
FINISHING AND REGISTRATION MARKS

STANDARD AIRCRAFT

The EMB 145 Aircraft shall be manufactured according to (i) the standard
configuration specified in the ***, which although not attached hereto, is
incorporated herein by reference, and (ii) the characteristics described in the
items below.

OPTIONAL EQUIPMENT:

The Aircraft will also be fitted with the following options selected by Buyer:

2.1

***
a.   ***
b.   ***
c.   ***
d.   ***
e.   ***
f.    ***
g.   ***
h.   ***
i.    ***
j.    ***
k.   ***



2.2

***
a.  ***
b.  ***
c.  ***
d.  ***
e.  ***
f.   ***
g.  ***
h.  ***
i.   ***



2.3

***
a.  ***
b.  ***



2.4

***
a.  ***
b.  ***
c.  ***
d.  ***
e.  ***



Page 1 of 3

 

f.   ***
g.  ***
h.  ***
i.   ***
j.   ***
k.  ***
l.   ***
m. ***

***

FINISHING

The Aircraft will be delivered to Buyers as follows:

3.1.1  EXTERIOR FINISHING:

The fuselage of the Aircraft shall be painted according to Buyer's color and
paint scheme which shall be supplied to Embraer by Buyer on or before *** months
prior to the first day of the relevant Aircraft Contractual Delivery Month.

The wings and the horizontal stabilizer shall be supplied in the standard
colors, i.e., gray BAC707.

3.2 INTERIOR FINISHING:

Buyer shall inform Embraer on or before *** months prior to the first day of the
relevant Aircraft Contractual Delivery Month of its choice of materials and
colors of all and any item of interior finishing such as seat covers, carpet,
floor lining on galley areas, side walls and overhead lining, galley lining and
curtain. *** The above mentioned schedule for definition of interior finishing
shall only be applicable if Buyer selects its materials from the choices offered
by and available at Embraer. ***

Page 2 of 3

 

3.3 BUYER FURNISHED AND BUYER INSTALLED EQUIPMENT (BFE and BIE):

Buyer may choose to have customized carpets, tapestries, seat covers, curtain
fabrics and emergency equipment supplied to Embraer for installation in the
Aircraft as BFE. Materials shall conform to the required standards and comply
with all applicable regulations and airworthiness requirements. Delays in the
delivery of BFE equipment or quality restrictions that prevent the installation
thereof in the time frame required by the Aircraft manufacturing process shall
entitle Embraer to either delay the delivery of the Aircraft or present the
Aircraft to Buyer without such BFE, in which case Buyer shall not be entitled to
refuse acceptance of the Aircraft. ***

The Aircraft galleys have provisions for the following BIE items that, unless
timely agreed by the Parties, are not supplied or installed by Embraer: ***

REGISTRATION MARKS AND TRANSPONDER CODE

The Aircraft shall be delivered to Buyer with the registration marks painted on
them. The registration marks and the transponder code shall be supplied to
Embraer by Buyer no later than *** Days before the first day of the relevant
Aircraft Contractual Delivery Month.

IT IS HEREBY AGREED AND UNDERSTOOD BY THE PARTIES THAT IF THERE IS ANY CONFLICT
BETWEEN THE TERMS OF THIS ATTACHMENT "A-1" AND THE TERMS OF THE TECHNICAL
DESCRIPTION ABOVE REFERRED, THE TERMS OF THIS ATTACHMENT "A-1" SHALL PREVAIL.

Page 3 of 3

 

ATTACHMENT "A-2"
EMBRAER 170 AIRCRAFT SPECIFIC CONFIGURATION,
FINISHING AND REGISTRATION MARKS

STANDARD AIRCRAFT

The EMBRAER 170 Aircraft shall be manufactured according to ***, which although
not attached hereto, is incorporated herein by reference, and (ii) the
characteristics described in the items below.

2.  OPTIONAL EQUIPMENT:

The Aircraft will also be fitted with the following options selected by Buyer:

2.1

***
a.  ***                    ***
b.  ***
c.  ***
d.  ***
e.  ***
f.   ***
g.  ***
h.  ***
i.   ***                    ***
j.   ***



2.2

***
a.  ***               ***
b.  ***               ***
c.  ***               ***
d.  ***              ***
e.  ***
f.   ***
g.  ***
h.  ***
i.   ***
j.   ***
k.  ***
l.   ***
m. ***
n.  ***
o.  ***
p.  ***
q.  ***



2.3

***



Page 1 of 3

 

a.  ***
b.  ***

2.4

***
a.  ***
b.  ***
c.  ***



***

 

 

[image17.gif][image18.gif]

3  FINISHING

The Aircraft will be delivered to Buyers as follows:

3.1 EXTERIOR FINISHING:

The fuselage of the Aircraft shall be painted according to Buyer's color and
paint scheme which shall be supplied to Embraer by Buyer on or before *** months
prior to the first day of the relevant Aircraft Contractual Delivery Month.

The wings and the horizontal stabilizer shall be supplied in the standard
colors, i.e., gray BAC707.

Page 2 of 3

 

3.2 INTERIOR FINISHING:

Buyer has informed Embraer of its choice of materials and colors of all and any
item of interior finishing such as seat covers, carpet, floor lining on galley
areas, side walls and overhead lining, galley lining and curtain ***

3.3 BUYER FURNISHED AND BUYER INSTALLED EQUIPMENT (BFE and BIE):

Buyer may choose to have customized carpets, tapestries, seat covers, curtain
fabrics and emergency equipment supplied to Embraer for installation in the
Aircraft as BFE. Materials shall conform to the required standards and comply
with all applicable regulations and airworthiness requirements. Delays in the
delivery of BFE equipment or quality restrictions that prevent the installation
thereof in the time frame required by the Aircraft manufacturing process shall
entitle Embraer to either delay the delivery of the Aircraft or present the
Aircraft to Buyer without such BFE, in which case Buyer shall not be entitled to
refuse acceptance of the Aircraft. ***

The Aircraft galleys have provisions for the following BIE items that, unless
timely agreed by the Parties, are not supplied or installed by Embraer: ***

3.4 REGISTRATION MARKS AND TRANSPONDER CODE

The Aircraft shall be delivered to Buyer with the registration marks painted on
them. The registration marks and the transponder code shall be supplied to
Embraer by Buyer no later than *** Days before the first day of the relevant
Aircraft Contractual Delivery Month.

IT IS HEREBY AGREED AND UNDERSTOOD BY THE PARTIES THAT IF THERE IS ANY CONFLICT
BETWEEN THE TERMS OF THIS ATTACHMENT "A-2" AND THE TERMS OF THE TECHNICAL
DESCRIPTION ABOVE REFERRED, THE TERMS OF THIS ATTACHMENT "A-2" SHALL PREVAIL.

 Page 3 of 3

 

ATTACHMENT B
FERRY EQUIPMENT AND PRODUCT SUPPORT PACKAGE

FERRY EQUIPMENT AND ASSISTANCE

1.1  If it is necessary for any ferry equipment to be installed by Embraer for
the ferry flight between Brazil and the United States, Embraer will ***, except
as set forth below. In this case, Embraer shall immediately upon Buyer's arrival
in Ft. Lauderdale, Florida, ***

***

***

1.2  ***:

1.2.1  ***

1.2.2  *** Embraer shall make a representative available on board of the
Aircraft during the ferry flight in order to support Buyer's personnel in
assisting the flight crew with Air Traffic Control (ATC) communications while
over flying Brazilian airspace, and communication with Brazilian custom
clearances and Aircraft refueling individuals. Such representative shall remain
on board of the Aircraft until the last stop in Brazilian territory. Any

Page 1 of 12

 

other arrangement shall be requested by Buyer no less than thirty (30) Business
Days prior to the relevant Aircraft Scheduled Delivery Date and shall be
contingent upon the concurrence of Embraer, such concurrence not to be
unreasonably withheld.

2.  PRODUCT SUPPORT PACKAGE

2.1 MATERIAL SUPPORT

2.1.1  SPARES POLICY

Embraer guarantees the supply of spare parts, ground support equipment and
tooling, except engines and its accessories, hereinafter referred to as
"Spare(s)", for the Aircraft for a period of *** years after production of the
last aircraft of the same type. Such Spares shall be supplied according to the
prevailing availability, sale conditions, delivery schedule and effective price
on the date of acceptance by Embraer of the purchase order. The Spares may be
supplied either by Embraer in Brazil or through its subsidiaries or distribution
centers located abroad.

2.1.2  RSPL

Upon Buyer's request, Embraer shall present to Buyer a recommended Spare
provisioning list (the "RSPL"). The objective of the RSPL is to provide Buyer
with a detailed list of Spares that will be necessary to support the initial
operation and maintenance of the Aircraft by Buyer. Such recommendation will be
based on the experience of Embraer and on the operational parameters established
by Buyer.

Embraer will provide a qualified team to attend pre-provisioning conferences as
necessary to discuss Buyer requirements and the RSPL as well as any available
spare parts support programs offered by Embraer. Such meeting shall be held at a
mutually agreed upon place and time.

Buyer may elect to acquire any or all the items contained in the RSPL and Buyer
may participate in some or all of the special spare parts support programs
available from Embraer.

*** For the items contained in the RSPL that Buyer elects to purchase directly
from Embraer (the "IP Spares"), Buyer must place a purchase order with Embraer
*** Days prior to the first the first day of the Contractual Delivery Month of
the first Aircraft in order to have the IP Spares available in stock by the time
of the first Aircraft Scheduled Delivery Date. For purchase orders placed by
Buyer out of the

Page 2 of 12

 

schedule set forth above, the IP Spares shall be provided to Buyer in accordance
with the quoted lead times. ***

If requested by Buyer, Embraer will update the data of the RSPL incorporating
engineering and price changes. Embraer will maintain a master copy of the RSPL
for Buyer's EMBRAER 170 Aircraft fleet updated ***

2.1.3  *** IP SPARES

Embraer offers to Buyer a program for the *** and which were recommended in
writing by Embraer limited to the quantities, part numbers and serial numbers
(if applicable) identified in the relevant invoices. Such program will provide
terms no less favorable than the following:

a. *** Program: During the period commencing at ***, Embraer will, upon receipt
of a written request and subject to the exceptions and conditions in paragraphs
a.1; a.2; a.3 and a.4 of this section, ***

a.1  EXCEPTIONS: Embraer will not *** for IP Spares which were purchased by
Buyer in excess of or different from the Spares recommended in writing by
Embraer to Buyer by the RSPL as initial provisioning for the Aircraft or for IP
Spares which have become obsolete or have been superseded by another part as a
result of (i) Buyer's modification of an Aircraft for which the IP Spares were
purchased; (ii) Embraer design improvements (except for IP Spares which have
become obsolete because of a defect in design); (iii) IP Spares which are
shelf-life limited; (iv) damaged IP Spares; or (v) IP Spares that were not
properly stored.

a.2  *** VALUES: The *** for each IP Spare to be issued by Embraer will be: ***

Page 3 of 12

 

***

a.3  DELIVERY OF SURPLUS IP SPARES: IP Spares for which a credit has been
requested shall be delivered by *** All returned IP Spares are subject to
Embraer's quality control inspection and acceptance. All IP Spares which are
rejected by Embraer's quality control and/or are included in the exceptions set
forth in paragraph a.1 hereinabove, will be returned to Buyer at Buyer's
expense, no *** being due in this case.

a.4  *** Issue: After Embraer's acceptance of those IP Spares suitable for the
*** program, under the terms of this Agreement, Embraer will give written notice
of the available *** amount to Buyer and provide Buyer all relevant information
as to *** utilization.

a.5  ***:

***

***

***

2.1.4  OTHER SPARES SERVICES

Page 4 of 12

 

***

***

AOG services

: Embraer will maintain a call center for the AOG services, twenty-four (24)
hours a day, seven (7) days a week. All the contacts with the call center can be
made through TOLL FREE numbers (phone and fax), e-mail ***. Embraer will also
maintain the regular direct lines (phone and fax), in case of failures. The
information concerning TOLL FREE, regular lines and e-mail address can be
obtained through the Customer Account Manager designated to Buyer by Embraer or
through Embraer's Customer Service offices. Embraer will deliver parts under AOG
to Buyer's nearest location, provided that the part is available at this
location at the moment of the ***.



Routine and/or Critical Spares

: Embraer will deliver routine and/or critical Spares (other than AOG Spares)
***, depending on where the purchase order was placed with or otherwise agreed
between Embraer and Buyer. Routine and/or critical Spares shall be delivered
according to their lead times, depending upon the purchase order priority and
with the respective authorized release certificate or any similar document



Page 5 of 12

 

issued by a duly authorized person.

 

2.2  AIRCRAFT TECHNICAL PUBLICATIONS:

2.2.1  AIRCRAFT PUBLICATIONS

For the EMBRAER 170 Aircraft Embraer shall supply, ***, copies of operational
and maintenance publications applicable thereto, in the English language and ***

2.2.2. Vendor Items: With respect to vendor items installed in the Aircraft
which have their own publications, Buyer will receive them ***, in their
original content and printed form, directly from the suppliers, which are also
responsible to keep them continuously updated through a direct communication
system with Buyer.

2.2.3  The Parties further understand and agree that in the event Buyer elects
not to take all or any one of the publications above mentioned, or revisions
thereof, ***

2.2.4  ***

Page 6 of 12

 

***

2.3  SERVICES

Embraer shall provide familiarization programs *** for the Aircraft (the
"Services") in accordance with the terms and conditions described below:

2.3.1  Training Programs:

a.  The individual training program specified below is ***. The familiarization
programs shall be conducted in accordance with the customer training program and
with all applicable regulations and requirements of the FAA, as applicable.

b.  Notwithstanding the use of the term "training" in this paragraph 2.3.1, the
intent of this program is solely to provide initial aircraft-specific training
to Buyer's pilots, mechanics, employees or representatives, duly qualified per
the governing body in the country of Buyer's operation, with the operation and
maintenance of the Aircraft. It is not the intent of Embraer to provide basic
training ("ab-initio") to any representatives of Buyer.

c.  The training program(s) with respect to the Aircraft, as applicable, shall
occur ***. Buyer will use its best efforts to ***

d.  All training programs shall be ***

Page 7 of 12

 

***

e.  The familiarization program referred to above covers:

e.1  One (1) Pilot Familiarization Program for up to *** pilots per Aircraft
including (i) ground familiarization as regards Aircraft systems, weight and
balance, performance and normal/emergency procedures and, (ii) flight simulator
training initially in a *** simulator in accordance with the US local
airworthiness authority's approved Flight Operations Training Program which
shall ***

e.2  ***

e.3  One (1) Maintenance Familiarization Course for up to *** qualified
mechanics per Aircraft. This course shall consist of classroom familiarization
with Aircraft systems and structures and

Page 8 of 12

 

shall be in accordance with ATA specification 104, level III.

e.4  One (1) Flight Attendant Familiarization Course for up to *** of Buyer's
representatives per Aircraft. This course shall consist of classroom
familiarization, including a general description of Aircraft and systems to be
used by flight attendants.

e.5  Instructor Level Familiarization Program for ***

e.6  *** If requested, Embraer through its field support representative referred
to in Article 2.3.2 below, may demonstrate the procedures described in the
classroom using Buyer's Aircraft while on the ground.

e.7  ***

e.8  ***

d.  Buyer shall be solely responsible for submitting its training programs to
the local airworthiness authority for approval.

e.  The presence of Buyer's authorized trainees shall be allowed exclusively in
those areas related to the subject matter hereof and Buyer agrees to hold
harmless Embraer and Embraer's officers, agents, employees and assignees from
and against all and any kind of liabilities in respect of such trainees to the
extent permitted by law; provided that this obligation shall not apply to the
extent of any willful misconduct or gross negligence of Embraer and Embraer's
officers, agents, employees and assignees.

f.  Embraer and Buyer shall schedule a training conference to take place at a
mutually agreed to time and place no later than five (5) months prior to the
Contractual Delivery Date of the first Firm Aircraft.

Any other service will be subject to a specific agreement to be negotiated by
the Parties and will be charged by Embraer accordingly.

2.3.2  *** support:

Technical Representative:

Embraer shall provide a technical support representative (the "Technical
Representative") ***



Page 9 of 12

 

***. The Technical Representatives shall assist and advise Buyer on the Aircraft
maintenance during its initial operation and act as liaison between Buyer and
Embraer. The Technical Representatives shall ***

***

***

***

b.  Charges For Technical Representative: The Technical Representatives shall
***. The Technical Representatives shall assist and advise Buyer on the Aircraft
maintenance during its initial operation and act as liaison between Buyer and
Embraer. ***

***

***

***

c.  Account Manager: Embraer shall assign an Account Manager to support Buyer
*** The Account Manager will be responsible for coordinating all product support
related actions of Embraer to assure a smooth aircraft introduction into service
and, thereafter, for concentrating and addressing all issues concerning the
operation of the Aircraft by Buyer. The assigned Account Manager shall be ***

d.  Start-up Team: With respect to the Firm Aircraft, Embraer shall provide a
start-up team to take place at the initial line operation of the first EMBRAER
170 Aircraft, composed of the following individuals:

***

***

***

Page 10 of 12

 

***

*** The sole purpose of these specialists is to advise and assist with Buyer's
start-up operations, making Buyer's pilots and mechanics familiar with the
operation and maintenance of the Aircraft. ***

e.  At no charge to Embraer, Buyer shall (a) arrange all necessary work permits
and airport security clearances required for Embraer employees, to permit the
accomplishment of the services mentioned herein, in due time and (b) obtain all
necessary custom clearances both to enter and depart from Buyer's country for
Embraer's employees and their personal belongings and professional tools ***

f.  Without a previous written authorization from Embraer, none of the Embraer
representatives, *** In case Buyer obtains such previous authorization, Buyer
shall include the Embraer representative(s) in Buyer's insurance policy. Embraer
reserves the right to halt the services mentioned in this item 2.3.2, should any
of the following situations occur at Buyer's base: a) there is a labor dispute
or work stoppage in progress; b) war or war like operations, riots or
insurrections; c) any conditions which are dangerous to the safety or health of
Embraer's employee; or d) the government of Buyer's country refuses permission
to Embraer's employee to enter the country.

g.  The Parties further understand and agree that in the event ***

2.4  PRODUCT SUPPORT PACKAGE FOR THE OPTION AND RECONFIRMABLE AIRCRAFT

The product support package for the Option Aircraft and Reconfirmable Aircraft

Page 11 of 12

 

shall be limited to ***.

Page 12 of 12

 

EXHIBIT "1" TO ATTACHMENT "B"
LIST OF TECHNICAL PUBLICATIONS- EMBRAER 170

***

OPERATIONAL SET
                                                                                          

***



1.  ***

***

2.  ***

***

3.  ***

***

4.  ***

***

5.  ***

***

6.  ***

***

 

7.  ***

***

8.  ***

***

***                                                                                                                            
***

9.  ***

***

10.  ***

***

11.  ***

***

12.  ***

13.  ***

***

14.  ***

***

15.  ***

***

16.  ***

***

17.  ***

***

18.  ***

***

19.  ***

***

20.  ***

***

21.  ***

***

22.  ***

***

23.  ***

***

24.  ***

***

25.  ***

***

26.  ***

***

27.  ***

***

28.  ***

***

29.  ***

***

30.  ***

***

31.  ***

***

32.  ***

 

(*) ***

(**) ***

(***) ***

(****) ***

Page 1 of 1

 

EXHIBIT "2" TO ATTACHMENT "B"
PILOT INSURANCE REQUIREMENTS

 

1. Buyer shall cause its insurers to name Embraer and its partners,
stockholders, executive officers, employees and agents as additional insureds
under Buyer's comprehensive airline liability policy, for losses or damages to
property of for injury or death of any person, which may arise out of or result
from the operation of the Aircraft by Buyer or its employees or agents during
flights conducted or seconded by any pilot provided by or through Embraer, based
on the AVN 53 - Additional Insured Endorsement.

2.  Prior to any flights, Buyer shall present to Embraer a certificate of
insurance evidencing such additional insurance, as a condition precedent. In
addition, Buyer hereby waives any claim that it may have, and agrees to cause
its insurers, affiliates and financing parties, to waive any rights of
subrogation that they may have, against Embraer, its partners, stockholders,
executive officers, employees and agents with respect to any damage to or loss
of any property or injury or death of any person and to any damage or loss of
the Aircraft that occurs during any such flights, including without limitation,
damage that would fall under Buyer's Hull All Risks Policy, if such flight were
performed by Buyer, including but not limited to war, hijacking and other
perils.

3.  The relevant clause for Buyer's Hull and Comprehensive Airline Liability
insurance policies is as follows:

1. Hull All Risks Policy, including War, Hi-jacking and Other Perils.

"It is hereby understood and agreed that Insurers agree to waive rights of
subrogation against [Seller] with regard to the insured Aircraft, except in case
of gross negligence or willful misconduct of the pilots of Seller during the
rendering of the [Services]

This endorsement shall not operate to prejudice Insurer's rights of recourse
against Seller - Empresa Brasileira de Aeronautica S.A. as manufacturers,
repairers, suppliers or servicing agents where such right of recourse would have
existed had this endorsement not been effected under this Policy."

2. Comprehensive Airline Liability Policy, based on the AVN53 - Additional
Insured Endorsement

"It is hereby understood and agreed that Seller - Empresa Brasileira de
Aeronautica S.A. including any business entity owned by or subsidiaries to
Seller, and all partners, executive officers, employees and stock holders, is
added as Additional Insured only with respect to the operation of the Aircraft
by the Named Insured.

This endorsement does not provide coverage for the Additional Insured with
respect to claims arising out of their legal liability as manufacturers,
repairers, suppliers or servicing agents and shall not operate to prejudice
Insurer's right

Page 1 of 2

 

of recourse against the Additional Insured as manufacturers, repairers,
suppliers or servicing agents where such right of recourse would have existed
had this endorsement not been effected under this Policy.

3. Notwithstanding anything to the contrary as specified in the Policy or any
endorsement thereof, the coverage's stated in paragraphs 1 and 2 above, shall
not be canceled or modified by the Insurer, without 48 hours advance written
notice to Seller to such effect, return receipt requested.

This Endorsement attaches to and forms part of Policy No. ______________, and is
effective from the ..... day of ..........., 200_."

Page 2 of 2

 

ATTACHMENT "C"
WARRANTY CERTIFICATE - MATERIAL AND WORKMANSHIP

1)  Embraer, subject to the conditions and limitations hereby expressed warrants
with respect to the Aircraft that are the subject of the Purchase Agreement to
which this will be an Attachment, as follows:

For a period of *** from the date of delivery to Buyer, the Aircraft will be
free from:

Defects in materials, workmanship and manufacturing processes in relation to
parts manufactured by Embraer or by its subcontractors holding an Embraer part
number;

Defects inherent to the design of the Aircraft and its parts designed or
manufactured by Embraer or by its subcontractors holding an Embraer part number.

For a period of *** months from the date of delivery to Buyer, the Aircraft will
be free from:

Defects in operation of vendor (Embraer's supplier) manufactured parts, not
including the Engines, Auxiliary Power Unit (APU) and their accessories ("Vendor
Parts"), and failures of Vendor Parts due to incorrect installation by Embraer
or installation by Embraer not complying with the instructions issued or
approved by their respective manufacturers.

Defects due to non-conformity of Vendor Parts to the technical specification
referred to in the Purchase Agreement of the aircraft.

Once the above mentioned periods have expired, Embraer will transfer to Buyer
the original Warranty issued by the vendors, if it still exists.

c.  ***

***

***

2)  Embraer, subject to the conditions and limitations hereby expressed,
warrants that:

All spare parts or ground support equipment, not including Engines, APU and
their accessories, which have been manufactured by Embraer holding an Embraer
part number, which will permit their particular identification and which

Page 1 of 4

 

have been sold by Embraer or its representatives will, for a period of ***
months from the date of the invoice, be free from defects of material,
workmanship, manufacturing processes and defects inherent to the design of the
above mentioned parts or ground support equipment.

All spare parts or ground support equipment, which have been designed and
manufactured by vendors, not including Engines, APU and their related
accessories, and stamped with a serial number or by its subcontractors holding
an Embraer part number, which will permit their particular identification and
which have been sold by Embraer or its representatives will, for a period of ***
months from the date of the invoice, be free from malfunction, defect of
material and manufacture.

3)  The obligations of Embraer as expressed in this Warranty are limited to
replace or repair defective parts, depending solely upon *** The defective parts
shall be returned to Embraer or its representatives within a period of *** Days
after the removal of the defective parts, at Buyer's own expense (including but
not limited to, freight, insurance, customs duties), adequately packed, provided
that such components are actually defective and that the defect has occurred
within the periods stipulated in this certificate. Should the defective part not
be returned to Embraer within such *** Day period, Embraer may have the right to
deny the warranty claim. ***

NOTE: Notification of any defect claimed under this item 3 must be given to
Embraer within *** Days after such defect is found.

Freight, insurance, taxes and other costs incurred by Embraer or its
representative for the return of the part to Buyer, as well as the associated
costs with the re-installation and adjustments are Buyer's responsibility.

Parts supplied to Buyer as replacement for defective parts are warranted for the
balance of the warranty period still available from the original warranty of the
exchanged parts.

4)  Embraer will accept no warranty claims under any of the circumstances listed
below:

Page 2 of 4

 

When the Aircraft has been used in an attempt to break records, or subjected to
experimental flights, or in any other way not in conformity with the flight
manual or the airworthiness certificate, or subjected to any manner of use in
contravention of the applicable aerial navigation or other regulations and
rules, issued or recommended by government authorities of whatever country in
which the aircraft is operated, when accepted and recommended by I.C.A.O.;

When the Aircraft or any of its parts have been altered or modified by Buyer,
without prior approval from Embraer or from the manufacturer of the parts
through a service bulletin;

Whenever the Aircraft or any of its parts have been involved in an accident, or
when parts either defective or not complying to manufacturer's design or
specification have been used;

Whenever parts have had their identification marks, designation, seal or serial
number altered or removed;

In the event of negligence, misuse or maintenance services done on the aircraft,
or any of its parts not in accordance with the respective maintenance manual;

In cases of deterioration, wear, breakage, damage or any other defect resulting
from the use of inadequate packing methods when returning items to Embraer or
its representatives.

5)  This Warranty does not apply to defects presented by expendable items, whose
service life or maintenance cycle is lower than the applicable warranty period
***

6)  ***

7)  THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF EMBRAER AND REMEDIES OF BUYER
SET FORTH IN THIS WARRANTY CERTIFICATE ARE EXCLUSIVE AND IN SUBSTITUTION FOR,
AND BUYER HEREBY WAIVES, RELEASES AND RENOUNCES, ALL OTHER WARRANTIES,
OBLIGATIONS AND LIABILITIES OF EMBRAER AND ANY ASSIGNEE OF EMBRAER AND ALL OTHER
RIGHTS, CLAIMS AND REMEDIES OF BUYER AGAINST EMBRAER OR ANY ASSIGNEE OF EMBRAER,
EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, WITH RESPECT TO ANY
NON-CONFORMANCE OR DEFECT OR FAILURE OR ANY OTHER REASON IN ANY AIRCRAFT OR
OTHER THING DELIVERED UNDER THE PURCHASE AGREEMENT OF WHICH THIS IS AN
ATTACHMENT, INCLUDING DATA, DOCUMENT, INFORMATION OR SERVICE, INCLUDING BUT NOT
LIMITED TO:

ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS;

Page 3 of 4

 

ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR
USAGE OF TRADE;

ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT, WHETHER OR NOT
ARISING FROM THE NEGLIGENCE OR OTHER RELATED CAUSES OF EMBRAER OR ANY ASSIGNEE
OF EMBRAER, WHETHER ACTIVE, PASSIVE OR IMPUTED; AND

ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OF OR DAMAGE TO ANY
AIRCRAFT, FOR LOSS OF USE, REVENUE OR PROFIT WITH RESPECT TO ANY AIRCRAFT OR FOR
ANY OTHER DIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES.

8)  No representative or employee of Embraer is authorized to establish any
other warranty than the one hereby expressed, nor to assume any additional
obligation, relative to the matter, in the name of Embraer and therefore any
such statements eventually made by, or in the name of Embraer, shall be void and
without effect.

Page 4 of 4

 

ATTACHMENT "D-1"
PRICE ESCALATION FORMULA


EMB 145 Family



All Indices mentioned below are based on the United States publications
"Employment and Earnings" and "Producer Price Indexes", published by the Bureau
of Labor Statistics of the US Department of Labor (http://stats.bls.gov), that
reflect the variations on the prices of labor and commodities on the USA market.

 

***

For purposes of calculation of the above mentioned formula, all figures shall be
rounded up or down to six (6) decimal places, as (xx.xxxxxx) at each step.

In the event that the indices defined above are no longer published or are
changed in format, the parties agree to promptly negotiate in good faith the
selection of new indices.

 Page 1 of 3

 

ATTACHMENT "D-2"
PRICE ESCALATION FORMULA


EMBRAER 170 Family



All Indices mentioned below are based on the United States publications
"Employment and Earnings" and "Producer Price Indexes", published by the Bureau
of Labor Statistics of the US Department of Labor (http://stats.bls.gov), that
reflect the variations on the prices of labor and commodities on the USA market.

 

***

For purposes of calculation of the above mentioned formula, all figures shall be
rounded up or down to six (6) decimal places, as (xx.xxxxxx) at each step.

In the event that the indices defined above are no longer published or are
changed in format, the parties agree to promptly negotiate in good faith the
selection of new indices.

Page 1 of 3

 

ATTACHMENT "E"
AIRCRAFT DELIVERY SCHEDULES

EMB-145 Option Aircraft Delivery Schedule



***

***

***

 

***

***

***



***

***

***

***

***

***



***

***

***



***

***

***

***

***

***



***

***

***



***

***

***

***

***

***



***

***

***



***

***

***

***

***

***



***

***

***



***

***

***

***

***

***



***

***

***



***

***

***

***

***

***



***

***

***



***

***

***

***

***

***



***

***

***



***

***

***

***

***

***



***

***

***



***

***

***

***

***

***



***

***

***



***

***

***

***

***

***



***

***

***



***

***

***

***

***

***



***

***

***



***

***

***

***

***

***



***

***

***



***

***

***

***

***

***



***

***

***









***

***

***



***

***

***









***

***

***



***

***

***









***

***

***



***

***

***









***

***

***



***

***

***









***

***

***



***

***

***









***

***

***



***

***

***









***

***

***



***

***

***









***

***

***



***

***

***









***

***

***



***

***

***









***

***

***



***

***

***









***

***

***



***

***

***









***

***

***



***

***

***











***

Page 1 of 2

 

EMBRAER 170 Aircraft Deliveries

***

***

***

***

***



***

***

***

***

***

***

***

 

***

***



***

***

***

 

***

***

***

 

***

***



***

***

***



***

***

***

 

***

***



***

***

***

 

***

***

***

 

***

***



***

***

***

 

***

***

***

 

***

***



***

***

***

 

***

***

***

 

***

***



***

***

***

 

***

***

***

 

***

***



***

***

***

 

***

***

***

 

***

***



***

***

***

 

***

***

***

 

***

***



***

***

***

 

***

***

***

 

***

***



***



***

 

***

***

***

 

***

***



***



***

 

***

***

***

 

***

***



***



***

 

***

***

***

 

***

***



***



***

 

***

***

***

 

***

***



***



***

 

***

***

***

 

***

***



***



***

 

***

***

***

***

 

***



***



***

 

***

***

***

***

 

***



***



***

 

***

***

***

***

 

***



***

 

***

 

***

***

***

***

 

***



***

 

***

 

***

***

***

***

 

***



Total

***

***

***



***

***

***

 

***













***

***

***

 

***













***

***

***

 

***













***

***

***

 

***













***

***

***

 

***













***

***

***

 

***













 

***

 Page 2 of 2

 

 

 

LETTER AGREEMENT
DCT-022/03

This Letter Agreement DCT-022/03 ("this Agreement" or "the Letter Agreement")
dated May __, 2003 is an agreement between US Airways Group, Inc. ("Buyer") with
its principal place of business at 2345 Crystal Drive, Arlington, Virginia, USA,
and Embraer - Empresa Brasileira de Aeronáutica S.A. ("Embraer"), with its
principal place of business at São José dos Campos, São Paulo, Brazil, relating
to Purchase Agreement DCT-021/03 (the "Purchase Agreement") for the purchase by
Buyer of eighty five (85) Firm EMBRAER 170 Aircraft, up to one hundred forty
(140) Option EMB-145 Aircraft and up to fifty (50) Reconfirmable EMBRAER 170
Aircraft

This Agreement constitutes an amendment and modification of the Purchase
Agreement and it sets forth additional agreements of the Parties with respect to
the matters set forth in the Purchase Agreement. All terms defined in the
Purchase Agreement shall have the same meaning when used herein, and in case of
any conflict between this Agreement and the Purchase Agreement, this Agreement
shall govern.

NOW, THEREFORE, for good and valuable consideration, Embraer and Buyer agree as
follows:

1.  

***



     ***

1.1  ***

                         ***

a.  ***
b.  ***
c.  ***
d.  ***

Page 1 of 16

 

     ***
e.  ***
f.   ***
g.  ***

1.2  ***
       ***
a. ***
b. ***
c. ***
d. ***
e. ***

 

***

2.1 ***

            ***

Page 2 of 16

 

***

A. ***



 

***

***

***

***

***

***

***



***

***

B. ***

C.***

 

2.2 ***

Page 3 of 16

 

***

A. ***



 

***

***

***

***

***

***

***



B. ***

C. ***

***

***

Page 4 of 16

 

***

***

***

 

3.

***



3.1 ***

***

***

***

***

***

3.2 ***

3.3 ***

(i) ***

***

***           ***

               ***

Page 5 of 16

 

               ***

(ii)  ***

***

***          ***

***

***

(iii) ***

***

***           ***

***

***

***

3.4 ***

4.

***



4.1 ***

***

Page 6 of 16

 

***

4.2 ***

***

4.3 ***

***

(i) ***

(ii) ***

(iii) ***

Page 7 of 16

 

***

4.4 ***

***

(i) ***

(ii) ***

***

 

5.

***



***

Page 8 of 16

 

Additional Product Support

Embraer shall provide additional product support to Buyer on the terms and
conditions of Schedule "C" to this Agreement.

Additional Aircraft Performance Guarantees

Embraer shall provide performance guarantees for the Aircraft pursuant to the
terms and conditions of Schedule "G" to this Agreement.

8.

  ***



***

9.

  ***



***



10.  ***

***

11

.  ***



***

12.  Simulator Data Package

For EMB-145 Aircraft: If requested by Buyer, Embraer *** an EMB-145 model
simulator data package (the "145 Sim Data Package") ***, subject to the Parties
entering into a mutually agreeable 145 Sim Data Package license agreement. ***.
Subject to the above, it shall be Buyer's responsibility to obtain such
qualifications and comply with Buyer's / operator's regulatory responsibilities,
at Buyer's sole expense.

Page 9 of 16

 

It is understood that the 145 Sim Data Package shall be used exclusively by
Buyer to build an EMB 145 model simulator, for its training purposes, and the
145 Sim Data Package shall not be sold, transferred, leased or assigned to any
other party ***

For EMBRAER 170 Aircraft: If requested by Buyer, Embraer *** to Buyer an EMBRAER
170 model simulator data package (the "170 Sim Data Package") for *** subject to
the Parties entering into a mutually agreeable 170 Sim Data Package license
agreement ("License Agreement"). ***, subject to the Parties entering into a
License Agreement. ***, subject to the Parties entering into a License
Agreement. *** Subject to the above, it shall be Buyer's responsibility to
obtain such qualifications and comply with Buyer's / operator's regulatory
responsibilities, at Buyer's sole expense.

It is understood that the 170 Sim Data Package shall be used exclusively by
Buyer to build its own EMBRAER 170 model simulator, for its training purposes,
and the 170 Sim Data Package shall not be sold, transferred, leased or assigned
to any other party ***

Page 10 of 16

 

***

13.

  ***



***: ***

***: ***

***

***: ***

***

Page 11 of 16

 

***

***: ***

 

14.

  ***



***: ***

***

14.2

***: ***



Page 12 of 16

 

***

***

14.3

***: ***



***

15.

  ***



***

16.

  ***



***

17.

  ***



***

Page 13 of 16

 

***

18.

  ***



***

***

19.

  ***



***

 

 

SCHEDULES:     Schedule "A" -     

***
                                Schedule "B" -     Intentionally deleted
                                Schedule "C" -     Additional Product Support
                                Schedule "D" -     Intentionally deleted



Page 14 of 16

 

                                Schedule "E" -      

***
                                Schedule "F" -      ***
                                Schedule "G" -     Performance Guarantees
                                Schedule "H" -     ***



Page 15 of 16 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers and to be effective
as of the day and year first above written.

 

Embraer - Empresa Brasileira de Aeronáutica S.A.

US Airways Group, Inc.

By:   /s/ Frederico Fleury Curado                       By:   /s/ Jeffery A.
McDougle                     

Name: Frederico Fleury Curado                        Name: Jeffery A. McDougle

Title: Executive Vice President Civil Aircraft    Title: Vice President -
Finance and Treasurer

 

By:   /s/ Flavio Rimoli                                    

Name: Flavio Rimoli

Title: Senior Vice President Airline Market

 

Witness: Witness:
Fernando Bueno_ ____                       Howard L. Wu________

Name                  Name

 

Place: San Jose dos Campos, S.P.                  Place: Arlington, VA__________

Date: May 9, 2003 ______ ______                 Date: May 9, 2003 ___________

Page 16 of 16

 

SCHEDULE "A"
***

***

 Page 1 of 8

 

SCHEDULE "C"
***

***

 

Page 1 of 1



EXHIBIT "A" TO SCHEDULE "C"
***

***

Page 1 of 6

***

Page 2 of 6

EXHIBIT "B" TO SCHEDULE "C"
***

***

 Page 1 of 33

***

Page 2 of 33

 

EXHIBIT "C" TO SCHEDULE "C"
***

 Page 1 of 1

 

SCHEDULE "E"
***

***

***

 Page 1 of 22

***

***

Page 2 of 22

 

SCHEDULE "F"
***

***

***

Page 1 of 16

 

***

***

 Page 2 of 16

 

SCHEDULE "G"
PERFORMANCE GUARANTEE

*** 

 

 

PAGE 1 of 19

 

SCHEDULE "G"
PERFORMANCE GUARANTEE

*** 

 

 

PAGE 1 of 19

 

 

 

                                                                         SCHEDULE
"G"
                                                               PERFORMANCE
GUARANTEE
                                                         EMB 145 LR with RR AE
3007 A1P Engines

 1. PERFORMANCE AND WEIGHT GUARANTEES

Embraer, subject to the conditions and limitations hereby expressed, and
considering the Aircraft is equipped with Embraer furnished Rolls-Royce AE
3007A1P engines, guarantees that each EMB 145 LR Aircraft on the relevant Actual
Delivery Date shall comply with the following performance:

Take-Off

1.1.1 ***

The FAA approved take-off field length at a gross weight at the start of the
ground roll of ***, on a standard day (ISA), at a sea level pressure altitude,
zero wind, no obstacles, dry runway, shall not be more than:

***

***

 

1.1.2 ***

1.1.3 ***

 

 

1.1.4 ***



1.1.5 ***

 

1.1.6 ***



1.1.7 ***

 

1.1.8 ***

The EMB 145 Aircraft will meet FAA approved minimum climb gradient for one
engine inoperative climb, after takeoff at sea level

Page 1 of 13

pressure altitude, at a temperature of *** and with takeoff weight not less than
the guarantee value:

Guarantee: ***

 

1.1.9 ***



***

1.2.1 ***

 

1.2.2 ***

 

Landing

1.3.1 ***

The FAA approved landing field length at the guaranteed maximum landing weight
(MLW) of *** maximum landing flap, dry runway, zero wind conditions, at a sea
level pressure altitude, on a standard day (ISA) shall not be more than:

Nominal: ***

Guarantee: ***

 

1.3.2 ***

***

Guarantee: 50 C

 

1.4 Cruise Specific Air Range

The cruise specific air range at a gross weight of *** in a standard day (ISA),
at an altitude of ***, at *** not more than maximum cruise thrust, shall not be
less than the guarantee value:

Nominal: ***

Guarantee: ***

1.5 Speed

Page 2 of 13

The level flight speed at a gross weight *** in a standard day (ISA), at an
altitude of *** and using not more than maximum cruise thrust, shall not be less
than the guarantee value:

Nominal: ***

Guarantee: ***

 

 

1.6 ***

1.6.1 ***

 

1.6.2 ***

 

1.7 Weight Guarantee



a. The equipped empty weight (E.E.W.), for Customer configuration, is guaranteed
to be:

Nominal: ***

Margin: ***

Guarantee: ***

 

 

Page 3 of 13 

 



***

***



***



***



***





***







***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***



***







***

***





***

***





***

***



***







***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***



***







***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***











***



***



***



***



 

 

Page 4 of 13 

1.8 ***

***:



***

***

***

***

***

***

***

 

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***



 

1.9 ***

***

Table 1 - ***

 

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

 

 

 

Page 5 of 13

 

 

 

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

Table 2 - ***

 

 

******

***

***

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

 

 

 

Page 6 of 13

 

 

 

 

***

***

***

***

***

***

***

***

***

***

***

***

 

Table 3 - ***

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

 

Table 4 - ***

 

Page 7 of 13

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

Table 5 - ***

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

 

 

 

Page 8 of 13

 

 

 

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

Table 6 - ***

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

 

 

 

Page 9 of 13

 

 

 

 

***

***

***

***

***

***

***

***

***

***

***

***

 

 

2. AIRCRAFT CONFIGURATION

2.1 The Performance and Weight Guarantees stated above in Section 1 are based on
the EMB 145 LR Aircraft configuration as defined in the Technical Description
number TD 135/140/145 Rev. 1, dated April 2003 plus any specific Buyer
configuration options as defined at Attachment "A" to the Purchase Agreement,
(hereinafter referred to as the "Detail Specification"). If necessary,
appropriate adjustments to the guarantees contained in Section 1 above shall be
made for i) changes in such Detail Specification (including but not limited to
Buyer requests for changes, Proposal of Major Changes or any other changes
mutually agreed upon in writing between the Buyer and Embraer) and ii) the
difference between the component weight allowances given in the Detailed
Specification and the Actual Weights. Such adjustments shall be accounted for by
Embraer in its evidence of compliance with the guarantees.

In the event a change is made to any law, governmental regulation or
requirement, or in the interpretation of any such law, governmental regulation
or requirement that affects the certification basis for the EMB 145 LR Aircraft,
and as a result thereof, a change is made to the configuration and/or the
performance of the EMB 145 LR Aircraft in order to obtain certification, the
guarantees set forth in Section 1 herein shall be appropriately modified to
reflect any such change.

 

 

2.2 The performance guarantees of Article 1 of this Attachment shall be adjusted
by     Embraer for the following in its evidence of compliance with such
guarantees:

a. Changes to the Detail Specification including Major Changes or any other
        changes mutually agreed upon between the Buyer and Embraer.

b. The difference between the weight allowances of optional

Page 10 of 13

        items listed in the Detail Specification and the actual weights.

 

 

3. GUARANTEE CONDITIONS

3.1 All guaranteed performance data are based on the ICAO International Standard
Atmosphere (ISA) unless otherwise specified. Altitudes are pressure altitudes.

3.2 The FAA Regulations referred to in this Attachment are, unless otherwise
specified, the Certification Basis regulations specified in the Aircraft Type
Certificate Data Sheet.

3.3 The takeoff and landing guarantees are based on hard surface, level and dry
runways with no wind or obstacles, no clearway or stopway, and with automatic
anti-skid operative unless otherwise specified. The takeoff performance is based
on no engine bleed for air conditioning or thermal anti-icing and the Auxiliary
Power Unit (APU) turned off unless otherwise specified. The improved climb
performance procedure will be used for takeoff as required. The landing data is
based on the use of automatic spoilers.

3.4 The cruise specific air range, speed and the climb, cruise and descent
portions of mission guarantees include allowances for normal electrical power
extraction and normal operation of the air conditioning system. Normal power
extraction shall be defined as not less than a *** total electrical and
hydraulic loads. Normal operation of the air conditioning system shall be
defined as operation in the automatic mode, with the temperature control set to
maintain a nominal cabin temperature of ***, and all air conditioning systems
operating normally. This operation nominally allows a maximum cabin pressure
differential of *** , with a nominal EMB 145 Aircraft cabin ventilation rate of
*** per min at *** including passenger cabin recirculation (nominal
recirculation is ***). The APU is turned off unless otherwise specified.

3.5 The cruise specific air range, speed and the climb, cruise, and descent
portions of the mission guarantees are based on an EMB 145 Aircraft center of
gravity location of *** of the mean aerodynamic chord.

    3.6    Performance, where applicable, is based on a fuel Lower Heating Value
(LHV) of ***     and a fuel density of *** lb per U.S. gallon.

 

Page 11 of 13

4. PARTIES' OBLIGATIONS

4.1 During each EMB 145 LR Aircraft acceptance to be performed by Buyer in
accordance with Article 7 of the Purchase Agreement, Buyer shall check the EMB
145 LR Aircraft performance specified in Section 1 of this Attachment, ***.

4.2 Embraer's obligations in respect to the guarantees stated in Section 1 of
this Attachment, are limited to Buyer's right to terminate the *** if it is
reasonably verified that such EMB 145 LR Aircraft during the acceptance
procedure specified in Article 7 of the Purchase Agreement, cannot comply with
the performances guaranteed hereunder after Embraer has had a reasonable
opportunity to cure such deficiencies in accordance with Article 7 of the
Purchase Agreement.

4.3 If during the above mentioned acceptance procedure, it is conclusively
established that the EMB 145 LR Aircraft performance does not comply with the
performances specified in Article 1 of this Attachment, ***.

4.4 Upon acceptance of the EMB 145 LR Aircraft by Buyer, all obligations of
Embraer regarding the EMB 145 LR Aircraft guarantees contained in this
Performance Guarantee shall cease and Embraer shall have no liability to Buyer
under the guarantees contained in this Performance Guarantee.

5. GUARANTEE COMPLIANCE

5.1 Compliance with the guarantees of *** shall be based on the conditions
specified in these sections, the EMB 145 LR Aircraft configuration contained in
Exhibit 3 to this proposal and the guarantee conditions contained in Section 3
above.

5.2 Compliance with the takeoff and landing performance guarantees shall be
based on the FAA approved Airplane Flight Manual applicable to the EMB 145 LR
Aircraft.

5.3 Compliance with the cruise specific air range, speed, and the climb, cruise
and descent portions of the range and mission guarantees shall be established by
calculations based on the comparison mentioned in Section 4.1 above.

5.4 The data derived from tests shall be adjusted as required by conventional
methods of correction, interpolation or extrapolation in accordance with
established engineering practices to show compliance with the performance
guarantee.

 

Page 12 of 13

5.5 Compliance with the Equipped Empty Weight guarantee shall be based on
information in the appropriate approved weight and balance manual, or associated
document or report.

6. EXCLUSIVE GUARANTEES

6.1 The only performance and weight guarantees applicable to the EMB 145 LR
Aircraft are those set forth in this document. The performance and weight
guarantees set forth herein are established between Buyer and Embraer and may
not be transferred or assigned to others, unless by previous written consent of
Embraer.

6.2 THE GUARANTEES, OBLIGATIONS AND LIABILITIES OF EMBRAER, AND REMEDIES OF
BUYER SET FORTH IN THIS PERFORMANCE AND WEIGHT GUARANTEE ARE EXCLUSIVE AND IN
SUBSTITUTION FOR, AND BUYER HEREBY WAIVES, RELEASES AND RENOUNCES, ALL OTHER
RIGHTS, CLAIMS, DAMAGES AND REMEDIES OF BUYER AGAINST EMBRAER OR ANY ASSIGNEE OF
EMBRAER, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, WITH RESPECT TO ANY
ACHIEVED PERFORMANCE.

6.3 The terms and conditions of this performance guarantee do not alter, modify
or impair, in any way, the terms and conditions of the Aircraft Warranty
Certificate contained in Attachment C of this proposal.

 

Page 13 of 13

 

 

SCHEDULE "G"
    PERFORMANCE GUARANTEE
***

 

Page 1 of 19

 

 

                                                                                 SCHEDULE
"G"
                                                                        PERFORMANCE
GUARANTEE
                                                            EMBRAER 170LR with
GE CF 34-8E5 Engines

Embraer, subject to the conditions and limitations hereby expressed, and
considering the Aircraft is equipped with Embraer furnished General Electric
CF34-8E5 engines, guarantees that each EMBRAER 170 LR Aircraft on the relevant
Actual Delivery Date shall comply with the following performance:

Take-off

1.1.1 ***

The FAA approved take-off field length at a gross weight at the start of the
ground roll of ***, on a standard day (ISA), at a sea level pressure altitude,
zero wind, no obstacles, dry runway, using maximum takeoff thrust, no engine
bleed for anti-icing and air conditioning off, shall not be more than:

***

***

 

1.1.2 ***

***

 

1.1.3 ***

 

1.1.4 ***

 

1.1.5 ***

 

1.1.6 ***

 

1.1.7 ***

 

1.1.8 ***

 

 1.1.9***

 Page 1 of 11

        1.2***

1.2.1 ***

 

1.2.2 ***

 

1.3 Landing

1.3.1 ***

 

1.3.2 ***

 

1.4 Cruise Specific Air Range

The cruise specific air range at a gross weight of *** in a standard day (ISA),
at an altitude of ***, at *** using not more than maximum cruise thrust, shall
not be less than the guarantee value:

 

1.5 Speed

The level flight speed at a gross weight of ***, in a standard day (ISA), at an
altitude of *** and using not more than maximum cruise thrust, shall not be less
than the guarantee value:

 

1.6

***



1.6.1 ***

 

1.6.2 ***

 

1.7 Weight Guarantee

a. The equipped empty weight (E.E.W.), for Customer configuration, is guaranteed
to be:

 



***

***



***



***



***







***

***

Page 2 of 11













***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***



***







***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***





***

***



***







***

***



***







***

***





***

***



***



***



***



***



 

1.8 ***

 



***

***

***

***

***

***

***





***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

 

 

Page 3 of 11

 

 

 

***

***

***

***

***

***

***

***

***



 

1.9 ***

Table 1 - ***

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

Table 2 - ***

 

Page 4 of 11

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 


Table 3 - ***

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

 

 

 

Page 5 of 11

 

 

 

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

Table 4 - ***

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

 

 

 

Page 6 of 11

 

 

 

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

Table 5 -

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

Page 7 of 11

Table 6 - ***

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

2. AIRCRAFT CONFIGURATION

2.1 The Performance and Weight Guarantees stated above in Section 1 are based on
the EMBRAER 170 LR Aircraft configuration as defined in the Preliminary
Technical Description number PTD 170 Revision 3 - dated September 2002, plus any
specific Buyer configuration options as defined at Attachment "A" to the
Purchase Agreement, (hereinafter referred to as the "Detail Specification"). If
necessary, appropriate adjustments to the guarantees contained in Section 1
above shall be made for i) changes in such Detail Specification (including but
not limited to Buyer requests for changes, Proposal of

Page 8 of 11

Major Changes or any other changes mutually agreed upon in writing between the
Buyer and Embraer) and ii) the difference between the component weight
allowances given in the Detailed Specification and the Actual Weights. Such
adjustments shall be accounted for by Embraer in its evidence of compliance with
the guarantees.

In the event a change is made to any law, governmental regulation or
requirement, or in the interpretation of any such law, governmental regulation
or requirement that affects the certification basis for the ERJ 170-100 SL
Aircraft, and as a result thereof, a change is made to the configuration and/or
the performance of the EMBRAER 170 LR Aircraft in order to obtain certification,
the guarantees set forth in Section 1 herein shall be appropriately modified to
reflect any such change.

2.2 The performance guarantees of Article 1 of this Attachment shall be adjusted
by Embraer for the following in its evidence of compliance with such guarantees:

a. Changes to the Detail Specification including Major Changes or any other
changes mutually agreed upon between the Buyer and Embraer.

b. The difference between the weight allowances of optional items listed in the
Detail Specification and the actual weights.

 

3. GUARANTEE CONDITIONS

3.1 All guaranteed performance data are based on the ICAO International Standard
Atmosphere (ISA) unless otherwise specified. Altitudes are pressure altitudes.

3.2 The FAA Regulations referred to in this Attachment are, unless otherwise
specified, the Certification Basis regulations specified in the Aircraft Type
Certificate Data Sheet.

3.3 ***

3.4 ***

3.5 ***

    3.6     Performance, where applicable, is based on a fuel Lower Heating
Value (LHV) of *** per pound and a fuel density of *** lb per U.S. gallon.

4. PARTIES' OBLIGATIONS

Page 9 of 11

4.1 During each EMBRAER 170 LR Aircraft acceptance to be performed by Buyer in
accordance with Article 7 of the Purchase Agreement, Buyer shall check the
EMBRAER 170 LR Aircraft performance specified in Section 1 of this Attachment,
***.

4.2 Embraer's obligations in respect to the guarantees stated in Section 1 of
this Attachment, are limited to Buyer's right to *** if it is reasonably
verified that such EMBRAER 170 Aircraft during the acceptance procedure
specified in Article 7 of the Purchase Agreement, cannot comply with the
performances guaranteed hereunder after Embraer has had a reasonable opportunity
to cure such deficiencies in accordance with Article 7 of the Purchase
Agreement.

4.3 If during the above mentioned acceptance procedure, it is conclusively
established that the EMBRAER 170 LR Aircraft performance does not comply with
the performances specified in Article 1 of this Attachment, ***.

4.4 Upon acceptance of the EMBRAER 170 LR Aircraft by Buyer, all obligations of
Embraer regarding the EMBRAER 170 LR Aircraft guarantees contained in this
Performance Guarantee ***.

5. GUARANTEE COMPLIANCE

5.1 Compliance with the guarantees of *** shall be based on the conditions
specified in these sections, the EMBRAER 170 LR Aircraft configuration contained
in Exhibit 3 to this proposal and the guarantee conditions contained in Section
3 above.

5.2 Compliance with the *** shall be based on the FAA approved Airplane Flight
Manual applicable to the EMBRAER 170 LR Aircraft.

5.3 Compliance with the *** shall be established by calculations based on the
comparison mentioned in Section 4.1 above.

5.4 The data derived from tests shall be adjusted as required by conventional
methods of correction, interpolation or extrapolation in accordance with
established engineering practices to show compliance with the performance
guarantee.

5.5 Compliance with the *** shall be based on information in the appropriate
approved ***, or associated document or report.

6. EXCLUSIVE GUARANTEES

6.1 The only performance and weight guarantees applicable to the EMBRAER 170 LR
Aircraft are those set forth in this document. The

Page 10 of 11

performance and weight guarantees set forth herein are established between Buyer
and Embraer and may not be transferred or assigned to others, unless by previous
written consent of Embraer.

6.2 THE GUARANTEES, OBLIGATIONS AND LIABILITIES OF EMBRAER, AND REMEDIES OF
BUYER SET FORTH IN THIS PERFORMANCE AND WEIGHT GUARANTEE ARE EXCLUSIVE AND IN
SUBSTITUTION FOR, AND BUYER HEREBY WAIVES, RELEASES AND RENOUNCES, ALL OTHER
RIGHTS, CLAIMS, DAMAGES AND REMEDIES OF BUYER AGAINST EMBRAER OR ANY ASSIGNEE OF
EMBRAER, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, WITH RESPECT TO ANY
ACHIEVED PERFORMANCE.

6.3 The terms and conditions of this performance guarantee do not alter, modify
or impair, in any way, the terms and conditions of the Aircraft Warranty
Certificate contained in Attachment C to this proposal.

 

Page 11 of 11

 

 

SCHEDULE "G"
PERFORMANCE GUARANTEE

***

 

Page 1 of 16

 

 

 

SCHEDULE "G"
PERFORMANCE GUARANTEE

***

 

Page 1 of 16

 

 

ATTACHMENT "G"
PERFORMANCE GUARANTEE

***

 

Page 1 of 16

 

 

 

SCHEDULE "H"

***

 

 Page 1 of 2

 